48 F.3d 1238NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Vera M. AMARAL, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3643.
United States Court of Appeals, Federal Circuit.
Feb. 17, 1995.

1
63 M.S.P.R. 480.


2
PETITION REINSTATED.

ON MOTION
ORDER

3
Upon consideration of Vera M. Amaral's unopposed motion for reconsideration of the court's November 16, 1994 order dismissing her petition for review for failure to pay the filing fee,*

IT IS ORDERED THAT:

4
(1) Amaral's motion is granted.  The court's November 16, 1994 order is vacated, the mandate is recalled, and Amaral's petition for review is reinstated.


5
(2) Amaral's brief is accepted for filing.


6
(3) The Merit Systems Protection Board should compute the due date for filing its brief from the date of filing of this order.



*
 The court has now received Amaral's filing fee